UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6064



WILLIE JEROME HENRY, JR., a/k/a Romey,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CR-93-70035)


Submitted:   May 27, 2005                   Decided:   July 6, 2005


Before LUTTIG and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Willie Jerome Henry, Jr., Appellant Pro Se. Donald Ray Wolthuis,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Willie Jerome Henry, Jr., a federal prisoner, seeks to

appeal the district court orders dismissing his Fed. R. Civ. P.

60(b) motion for lack of jurisdiction and denying his Fed. R. Civ.

P. 59(e) motion to reconsider.        A district court must treat a Rule

60(b) motion as a successive collateral review application “when

failing to do so would allow the applicant to ‘evade the bar

against relitigation of claims presented in a prior application or

the bar against litigation of claims not presented in a prior

application.’”     United States v. Winestock, 340 F.3d 200, 206 (4th

Cir.), cert. denied, 540 U.S. 995 (2003) (quoting Calderon v.

Thompson, 523 U.S. 538, 553 (1998)).        In distinguishing between a

proper motion for reconsideration and a successive application, “a

motion directly attacking the prisoner’s conviction or sentence

will usually amount to a successive application, while a motion

seeking a remedy for some defect in the collateral review process

will   generally    be   deemed   a    proper   motion   to   reconsider.”

Winestock, 340 F.3d at 207.           We conclude that because Henry’s

motion directly attacks his sentence and does not allege a defect

in the collateral review process, Henry’s motion was a successive

28 U.S.C. § 2255 (2000) motion.

          An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000).    A


                                  - 2 -
certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”          28 U.S.C.

§ 2253(c)(2).    A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that his constitutional claims

are debatable or wrong and that any dispositive procedural rulings

by the district court are also debatable or wrong.     See Miller-El

v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Henry

has not made the requisite showing.         Accordingly, we deny a

certificate of appealability and dismiss the appeal.

          Additionally, we construe Henry’s notice of appeal and

informal brief on appeal as an application to file a successive

§ 2255 motion.   See Winestock, 340 F.3d at 208.   In order to obtain

authorization, a prisoner must assert claims based on either:    (1)

a new rule of constitutional law, previously unavailable, made

retroactive by the Supreme Court to cases on collateral review; or

(2) newly discovered evidence sufficient to establish that no

reasonable fact-finder would have found the movant guilty.        28

U.S.C. §§ 2244(b)(3)(C), 2255 ¶ 8 (2000).      Henry’s claims do not

satisfy either of these conditions.     Therefore we decline to grant

Henry authorization to file a successive § 2255 motion.           We

dispense with oral argument because the facts and legal contentions




                                - 3 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                     DISMISSED




                              - 4 -